Opinion by
Walker, J.
From the testimony it appeared that a difference of opinion arose between the appraiser and the importer as to whether the proper basis of value was the foreign value or the United States value, as defined in section 402, Tariff Act of 1930. It was therefore decided to select one importation and make a test case. Upon appeal the position of the importer was affirmed by the single judge (Reap. Dec. 5598) with the exception of one item. The additional duties here sought to be remitted were imposed with reference to that item only. On the record it was found that there was no intention to conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.